                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SECURITIES AND EXCHANGE          §
COMMISSION,                      §
                                 §
                   Plaintiff,    §
                                 § Civil Action No. 3:16-CV-1735-D
VS.                              §
                                 §
CHRISTOPHER A. FAULKNER, et al., §
                                 §
                   Defendants. §

                                MEMORANDUM OPINION
                                    AND ORDER

       The court-appointed temporary receiver (“Receiver”) moves for authority to sell a

number of oil and gas interests, to use an online public auction to sell those interests, and to

retain a sales and marketing firm. For the reasons that follow, the court grants the Receiver’s

motion and enters a separate order effecting this decision.1

                                               I

       The Receiver proposes to sell the portfolio of oil and gas interests included in the

receivership estate, as well as any oil and gas interests that the estate recovers in the future

(“the Breitling Portfolio”).2    He seeks permission to employ EnergyNet.com, LLC


       1
         In making this ruling, the court expresses no opinion on the Receiver’s proposed plan
of distribution, which is currently pending before the court and which is the subject of a
number of objections. The question of how the Receiver should sell the assets of the estate
is separate from the question of how to distribute the proceeds to investors.
       2
         Although for purposes of this decision the court need not set out the background facts
of this receivership proceeding, they can be found in sources such as SEC v. Faulkner, 2018
WL 4362729, at *1 (N.D. Tex. Sept. 12, 2018) (Fitzwater, J.).
(“EnergyNet”) to help market and sell these assets. According to the Receiver, “EnergyNet

is an upstream oil & gas property transaction advisory firm specializing in the preparation,

evaluation, analysis, marketing, negotiation, and closing of oil and gas property

transactions.” Mot. 4. The firm hosts an online auction marketplace where potential buyers

can submit bids “24 hours a day, 7 days a week, 365 days a year.” Id. It has sold over

60,000 oil and gas properties since its founding in 1999, for a total of over $6.75 billion, and

among its sellers are the Federal Deposit Insurance Corporation and several U.S. states.

EnergyNet has assisted a number of court-appointed receivers in disposing of estate assets,

including the present Receiver in an unrelated case.

       Under the sales and marketing agreement negotiated by the Receiver, EnergyNet will

perform a number of services related to the Breitling Portfolio. EnergyNet will recommend

which assets should be packaged together and which should be sold separately; will suggest

transaction structures and establish a timeline for presentation of the properties; will assist

in the valuation process; will create comprehensive asset summaries and a “virtual data

room” for potential buyers; will publish the properties and solicit bids on its auction website;

will assist with negotiations and due diligence requests; and will support the Receiver in

closing proposed sales. For these services, EnergyNet will be entitled to a flat-rate 3 percent

commission on any final sales that are approved by the court. EnergyNet will also enjoy the

liability protection that is extended to all of the Receiver’s agents by ¶ 49 of the court’s

second amended order appointing receiver.

       The Receiver maintains that working with EnergyNet is the best way to market the

                                             -2-
working interests and royalty interests in the Breitling Portfolio, so that he can maximize the

value received by defrauded investors. As an additional precaution, the Receiver will seek

the court’s approval of every sale agreement. No objection has been filed to the sale

procedure proposed by the Receiver.3

                                               II

       “The court has authority to authorize the sale of real estate within the receivership

estate.” SEC v. AmeriFirst Funding, Inc., 2008 WL 706846, at *1 (N.D. Tex. Mar. 11, 2008)

(Fitzwater, C.J.) (citing SEC v. Am. Capital Invs., Inc., 98 F.3d 1133, 1144-45 (9th Cir.

1996), abrogated in part by Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83 (1998)).

This authority is limited by 28 U.S.C. § 2001. See id. Moreover, public sales of real estate

must comply with the notice requirements set out in 28 U.S.C. § 2002. The Receiver’s

proposed sale process complies with both statutes.

       Section 2001(a) provides, in relevant part, that “[p]roperty in the possession of a

receiver or receivers appointed by one or more district courts shall be sold at public sale in

the district wherein any such receiver was first appointed.” The Receiver was appointed in


       3
        Some investors—those who received purported conveyances of royalty
interests—object to the Receiver’s proposed distribution plan to the extent the Receiver
intends to invalidate those conveyances and liquidate those royalty interests. These
objections, however, have no bearing on the present decision. The Receiver indicates in his
motion that he does not consider the contested royalty interests to be fit for sale at this time,
and will not sell them until the purported conveyances are invalidated; by then, the court will
already have ruled on the relevant objections. If the Receiver attempts to sell a contested
royalty interest before clearing title to that interest, any affected person can object when the
Receiver presents the sale agreement to the court for approval, and the court will consider
the objection at that time.

                                              -3-
the Northern District of Texas. EnergyNet has its principal place of business in Amarillo,

which is within the Northern District of Texas. Thus the text of the statute, interpreted

literally, allows for the sale of receivership assets via EnergyNet’s website. No one contends

otherwise—nor has anyone argued that an online auction would be a less effective means of

selling the oil and gas interests than an in-person, physical auction in this District. See

Pennant Mgmt., Inc. v. First Farmers Fin., LLC, 2015 WL 5180678, at *7 (N.D. Ill. Sept.

4, 2015) (approving online auction as public sale under § 2001(a) in the absence of any

objections).

       Section 2002 imposes certain notice requirements that must be met before a public

sale of receivership property. The statute provides, in relevant part:

               [a] public sale of realty or interest therein under any order,
               judgment or decree of any court of the United States shall not be
               made without notice published once a week for at least four
               weeks prior to the sale in at least one newspaper regularly issued
               and of general circulation in the county, state, or judicial district
               of the United States wherein the realty is situated.

               If such realty is situated in more than one county, state, district
               or circuit, such notice shall be published in one or more of the
               counties, states, or districts wherein it is situated, as the court
               directs.

28 U.S.C. § 2002. Courts have approved, in the absence of any objections, notice procedures

that deviated from the text of § 2002 in non-substantial ways, see, e.g., United States v.

Rodenberg, 2006 WL 3743842, at *1 (N.D. Iowa Dec. 18, 2006), or that relied on modern

advertising methods that were more effective, under the circumstances, than strict adherence

to the statutory procedure, see, e.g., Pennant, 2015 WL 5180678, at *7.

                                               -4-
       The Receiver does not propose to publish notice in any newspaper of general

circulation. Instead, for at least four weeks prior to the first auction, he will publish notice

of the sale of the Breitling Portfolio in an electronic newsletter that is popular in the oil and

gas industry. He will also post notice of each individual auction on the EnergyNet website

and on the receivership website, www.breitlingreceivership.com.

       Under the circumstances, the court concludes that this process substantially complies

with § 2002. The Receiver asserts that “[t]he thousands of underlying oil and gas interest

assets comprising the Breitling Portfolio are located across numerous Texas counties and

approximately six other states.” Mot. 10. This assertion finds support in various private

placement memoranda circulated by Faulkner’s companies during the fraud scheme. To

require the Receiver to circulate notice of each individual sale in a physical newspaper, either

nationally or in some county where an underlying property happens to be located, would be

an unjustifiable waste of receivership resources. Nor would such a procedure be effective

in this case. If the Receiver were selling fee simple interests in plots of land located within

one or two counties, it would make sense to require local publication, because area residents

might be particularly interested bidders. See, e.g., AmeriFirst Funding, 2008 WL 706846,

at *1-2 & n.1 (requiring publication in local newspaper of general circulation before sale of

six tracts of land located in two adjacent Texas counties). But abstract assets like working

interests and royalty interests would not necessarily fetch a high price from local bidders; the

court agrees with the Receiver that it would be better to publish notice in a source that is

likely to reach participants in the oil and gas industry. And, again, no one has objected to the

                                              -5-
Receiver’s proposed notice procedure. The court therefore approves it.

                                          *     *    *

       For the reasons stated, the court grants the Receiver’s motion for authority to sell oil

and gas assets and enters a separate order effecting this decision.

       SO ORDERED.

       July 26, 2019.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




                                               -6-
